 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6
 7   Pro Bono Attorneys for Defendant Scott Daniel Warren
 8
                         UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10
11
12   United States of America,               )
                                             ) No. 17-mj-00341
13
                 Plaintiff,                  )
14                                           ) MOTION          TO COMPEL
     vs.                                     ) DISCOVERY RESPONSES
15
                                             )
16   SCOTT DANIEL WARREN,                    )
                                             )
17
                 Defendant.                  )
18                                           )
19
20         The defendant, Dr. Scott Warren, by and through his undersigned attorneys,
21
     hereby respectfully requests this Court, pursuant to Rule 16 of the Federal Rules of
22
23   Criminal Procedure, to order the government to provide adequate responses to

24   Defendant’s Fourth Discovery Requests. This motion is supported by the attached
25
     Memorandum of Points and Authorities.
26
27               MEMORANDUM OF POINTS AND AUTHORITIES
28                                   BACKGROUND


                                              1
 1         Dr. Scott Warren stands charged in a two-count information alleging
 2   operation of a motor vehicle in a wilderness area and abandonment of property, both
 3
     alleged to have occurred in the Cabeza Prieta National Wildlife Refuge, a remote
 4
 5   desert area that extends to the US-Mexico border. Dr. Warren volunteers with the
 6   humanitarian organization No More Deaths, which works to end death and suffering
 7
     on the border by, among other things, conducting search and rescue/recovery
 8
 9   operations, and placing emergency water and food in the desert for imperiled
10
     travelers. The humanitarian crisis they address is well-documented. According to the
11
     nonprofit Humane Borders, which works closely with the Pima County Office of the
12
13   Medical Examiner to track and report migrant deaths, in Arizona alone, 169 sets of
14
     human remains were recovered from the desert in the border region in 2016, 128 in
15
16
     2017, and 127 in 2018; the vast majority are unidentified. See Arizona OpenGIS

17   Initiative for Deceased Migrants, http://www.humaneborders.info/app/map.asp.
18
     And these are only the known deaths. Migrants also die without being recorded;
19
20   Border Patrol agents and humanitarian groups continue to find human remains in

21   remote desert areas, some of which have been there a long time.
22
           On January 18, 2019, Dr. Warren submitted to the government Defendant’s
23
24   Fourth Discovery Requests, seeking a very specific, circumscribed set of
25   information: “Any and all data, reports, correspondence, or other documents
26
     concerning the activation of the rescue beacons in Cabeza Prieta and any response,
27
28   or lack thereof, including response times and results, for the years 2014-2018.” See



                                              2
 1   Exhibit 1. The government responded on January 21, 2019: “As it stands right now,
 2   the disclosure request is overly broad, not related to a legal defense, based on
 3
     speculation, irrelevant and/or does not otherwise implicate the government’s
 4
 5   disclosure obligations. Therefore, the government will not disclose the requested
 6   items, if they exist, at this time.” See Exhibit 2.
 7
                                          ARGUMENT
 8
 9      I.     The Rule 16 “Materiality” Standard
10
        Federal Rule of Criminal Procedure 16(a)(1)(E) requires that, upon a defendant’s
11
     request, the government must “disclose any documents or other objects within its
12
13   possession, custody or control” that are “material to preparing the defense.” Notably,
14
     this standard does not require that the discovery be related to a particular identified
15
16
     affirmative defense, or to a defense that has already been asserted in pretrial

17   litigation. Sometimes, the defense team may not be able to fully identify every
18
     possible angle for defending the case without some additional disclosure; the rule
19
20   thus provides for disclosure broadly material to “preparing the defense.” Nor should

21   a defendant be forced to specify the precise details of the defense he is considering
22
     simply to obtain material necessary for evaluating the prospects of that defense; to
23
24   do so would be to condition his access to discovery on a willingness to provide the
25   prosecution with a detailed road map of his case.
26
        “[T]o obtain discovery under Rule 16, a defendant must make a prima facie
27
28   showing of materiality.” United States v. Zone, 403 F.3d 1101, 1107 (9th Cir. 2005)



                                                 3
 1   (quoting United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990)). This “low
 2   threshold” is satisfied if the information requested would “help[]” the defendant
 3
     prepare a defense. United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir.
 4
 5   2013). Evidence is discoverable under Rule 16 “even if the evidence is not
 6   admissible so long as it is reasonably likely to lead to admissible evidence.” United
 7
     States v. Price, 566 F.3d 900, 913 n.14 (9th Cir. 2009) (internal quotation marks
 8
 9   omitted).
10
        II.      The Information Sought Is Clearly Material to “Preparing the
11               Defense” in Dr. Warren’s Case.
12
        A core issue in this case has always been whether the placement of emergency
13
     supplies in the refuge, including in remote areas not accessible by public road, is a
14
15   necessary response to a real need. As the Court may recall from the recent trial on
16
     the same two charges that Dr. Warren is facing (plus an additional charge not
17
18   leveled against Dr. Warren), Case No. 17-mj-339, the defense litigated a number of

19   possible defenses in pretrial motions, including selective enforcement, violation of
20
     international law, and the Religious Freedom Restoration Act; their Notice of
21
22   Defenses, filed after the conclusion of all that litigation approximately one month

23   before trial began, included the additional defense of necessity. See Exhibit 3. The
24
     necessity defense was then asserted at trial, where federal officers gave sworn
25
26   testimony about the efficacy of the beacons, including Juliette Fernández, who is
27   the U.S. Fish and Wildlife Service Refuge Supervisor for all of Arizona and New
28



                                               4
 1   Mexico. In addition, the prosecutors repeatedly invoked the efficacy of rescue
 2   beacons to explain why water drops were not necessary.
 3
        Of course, a defendant need not show that a defense would be successful to
 4
 5   trigger the government’s Rule 16 obligations; indeed, that would be a classic
 6   Catch-22, wherein the defendant needs the evidence to prove the defense, but he
 7
     must prove the defense to get the evidence. Cf. United States v. Dorrell, 758 F.2d
 8
 9   427 (9th Cir. 1985) (government moved in limine to exclude necessity defense;
10
     defendant was required to make an in camera offer of proof, based on which the
11
     Court would decide if the evidence was sufficient as a matter of law). Thus, in
12
13   Dorrell, the question of whether the defendant could establish the defense in a
14
     legally sufficient manner was decided not in the attempt to procure evidence
15
16
     supporting it, but rather in an assessment of that evidence when offered in support

17   of the claim. The Court articulated the law under which it assessed the proffered
18
     evidence: “Asserting the defense requires a showing that the defendant ‘act[ed] to
19
20   prevent “an imminent harm which no available options could similarly prevent.’”

21   In addition, the defendant must establish that he reasonably anticipated the
22
     existence of a direct causal relationship between his conduct and the harm to be
23
24   averted.” Dorrell, 758 F.2d at 430-31 (internal citations omitted). Both of those
25   requirements could potentially be met here, although the “no available options”
26
     requirement will require evidence about the efficacy vel non of other possible
27
28   responses. Hence, information about the actual response to the activation of rescue



                                              5
 1   beacons is absolutely material to the preparation of the defense. This materiality is
 2   confirmed by the fact that the government has already disclosed in this case a
 3
     document created by FWS in which Sid Slone, the Cabeza Prieta Refuge Manager,
 4
 5   argues, albeit with a paucity of evidence to support his argument, that the rescue
 6   beacons are a better method for saving more lives than the distribution of water
 7
     (Bates no. 49).
 8
 9      The rescue beacon data may additionally be material to the RFRA defense,
10
     which this Court has ordered may be asserted at trial. Doc. 79 at 3. Specifically, the
11
     rescue beacon evidence may bear on whether a prosecution for driving on a
12
13   restricted road, or for leaving emergency supplies in the refuge, places a
14
     “substantial burden” on the defendant’s exercise of his religious beliefs. If the
15
16
     defendant’s beliefs require him to attempt to help those in dire need and save lives,

17   evidence about the failure of non-prohibited methods of doing that is highly
18
     relevant to whether the prosecution substantially burdens his exercise of religion.
19
20      Further individuals have submitted FOIA requests to CBP and received no

21   response for many months. Similarly, a publicly available document released by
22
     CBP on June 30, 2016 reports national data on rescue beacons, but glaringly omits
23
24   any data about the activation of beacons anywhere in the Tucson Sector, which
25   includes Cabeza Prieta. Indeed, this is the only sector with beacons that neglected
26
     to disclose how often they had been activated, along with the numbers of rescues
27
28   and deaths. See Exhibit 4 at 3. The neighboring Yuma Sector, tellingly, reports



                                               6
 1   1,161 activations and only two individuals rescued. Id. Accordingly, this discovery
 2   request is not a shot in the dark; existing information reveals substantial reason to
 3
     believe that the response may not be what the government claims.
 4
 5      Defendant has clearly established that the information sought, which the
 6   government has, is material to the preparation of the defense. It “behooves the
 7
     government to interpret the disclosure requirement broadly and turn over whatever
 8
 9   evidence it has pertaining to the case.” United States v. Hernandez-Meza, 720 F.3d
10
     760, 768 (9th Cir. 2013).
11
           Finally, should the Government continue to refuse to provide this basic
12
13   information about its operations in this crucial area, and should this Court refuse to
14
     order the obviously material information disclosed, the Government must at the very
15
16
     least be precluded from introducing any evidence or making any argument regarding

17   the use of rescue beacons.
18
           RESPECTFULLY SUBMITTED this 22nd day of January, 2019.
19
20                                                 KUYKENDALL & ASSOCIATES

21
                                                   By /s/ Amy P. Knight
22                                                        Gregory J. Kuykendall
23                                                        Amy P. Knight
                                                          531 S Convent Avenue
24                                                        Tucson, AZ 85701
25                                                        Attorneys for Defendant Scott
                                                          Daniel Warren
26
27
28



                                               7
 1
                              CERTIFICATE OF SERVICE
 2
 3          I certify that on January 22nd, 2019, I electronically transmitted a PDF
     version of this document to the Clerk of Court using the CM/ECF System for filing
 4   and for transmittal of a Notice of Electronic Filing to the following CM/ECF
 5   registrants:
 6         Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 7         Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
           United States Attorney’s Office
 8         405 W. Congress, Suite 4800
 9         Tucson, AZ 85701
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             8
